Case 4:19-cv-02576 Document 1-3 Filed on 07/17/19 in TXSD Page 1 of 4




                      EXHIBIT A
      Case 4:19-cv-02576 Document 1-3 Filed on 07/17/19 in TXSD Page 2 of 4



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

EVILIA GONZALEZ,                                   §
                                                   §
          Plaintiff,                               §
                                                   §
v.                                                 §
                                                           CIVIL ACTION NO.: __________
                                                   §
ALLSTATE VEHICLE AND PROPERTY                      §
INSURANCE COMPANY                                  §
                                                   §
          Defendant.                               §

                                    INDEX OF DOCUMENTS

 EXHIBIT                                          DESCRIPTION

     A.           Index of Matters Being Filed

     B.           Docket Sheet in the state court action

     C.           Civil Process Request filed in the 157th Judicial District Court of Harris County,
                  Texas on June 6, 2019

     D.           Plaintiff’s Original Petition filed in the 157th Judicial District Court of Harris
                  County, Texas on June 6, 2019 (Cause No. 2019-39228)

     E.           Return of Service of Allstate Vehicle and Property Insurance Co.’s Citation

     F.           Defendant Allstate Vehicle and Property Insurance Company’s Original Answer to
                  Plaintiff’s Original Petition filed in the 157th Judicial District Court of Harris
                  County, Texas on July 15, 2019 (Cause No. 2019-39228)

     G.           List of Counsel of Record




INDEX OF DOCUMENTS - Page 1
    Case 4:19-cv-02576 Document 1-3 Filed on 07/17/19 in TXSD Page 3 of 4



                                Respectfully Submitted,

                                /s/ Susan E. Egeland
                                W. NEIL RAMBIN
                                ATTORNEY-IN-CHARGE
                                State Bar No. 16492800
                                Southern District No. 5450
                                rambindocket@dbr.com

                                OF COUNSEL:
                                SUSAN E. EGELAND
                                State Bar No. 24040854
                                Southern District No. 1804016
                                susan.egeland@dbr.com
                                SARA E. INMAN
                                State Bar No. 24073098
                                Southern District No. 3008974
                                sara.inman@dbr.com
                                DRINKER BIDDLE & REATH LLP
                                1717 Main Street, Suite 5400
                                Dallas, Texas 75201
                                (469) 357-2500 (Telephone)
                                (469) 327-0860 (Fax)

                                ATTORNEYS FOR DEFENDANT




INDEX OF DOCUMENTS - Page 2
     Case 4:19-cv-02576 Document 1-3 Filed on 07/17/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been served on
all counsel of record in accordance with the Federal Rules of Civil Procedure on July 17, 2019.

       Noah M. Wexler
       nwexler@arnolditkin.com
       Roland Christensen
       rchristensen@arnolditkin.com
       Jake Balser
       jbalser@arnolditkin.com
       Jacob Karam
       jkaram@arnolditkin.com
       Adam Lewis
       alewis@arnolditkin.com
       e-service@arnolditkin.com
       ARNOLD & ITKIN LLP
       6009 Memorial Drive
       Houston, Texas 77007



                                              /s/ Susan E. Egeland
                                              SUSAN E. EGELAND




INDEX OF DOCUMENTS - Page 3
